


Exhibit 10.15
AMERISTAR CASINOS, INC.
CHANGE IN CONTROL SEVERANCE PLAN
Amended and Restated Effective October 28, 2011
 
ARTICLE 1
NAME, PURPOSE AND EFFECTIVE DATE
Section 1.1    Name and Purpose of Plan. The name of this plan is the Ameristar
Casinos, Inc. Change in Control Severance Plan (the “Plan”). The purpose of the
Plan is to provide compensation and benefits to certain senior-level employees
of Ameristar Casinos, Inc. (the “Company”) and its subsidiaries upon certain
Change in Control events.
Section 1.2    Effective Date. The effective date of the Plan is October 26,
2007 (the “Effective Date”). The compensation and benefits payable under this
Plan are payable upon Change in Control events that occur after the Effective
Date. The effective date of this amendment and restatement of the Plan is
October 28, 2011.
Section 1.3    ERISA Status. This Plan is intended to be an unfunded plan that
is maintained primarily to provide severance compensation and benefits to a
select group of “management or highly compensated employees” within the meaning
of Sections 201, 301 and 401 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and therefore to be exempt from the provisions of
Parts 2, 3 and 4 of Title I of ERISA.


ARTICLE 2
DEFINITIONS
For purposes of this Plan, in addition to the terms defined elsewhere in this
Plan, the following words and phrases shall have the following meanings:
Section 2.1    “Base Salary” shall mean the annual base salary payable to an
Eligible Executive (as defined in Section 3.1) at the time of a Change in
Control or a Termination Date, whichever is greater.
Section 2.2    “Board” shall mean the Board of Directors of the Company.
Section 2.3    “Cause,” in the case of any Eligible Executive, shall have the
meaning ascribed to such term in or for purposes of a written employment
agreement in effect as of the Termination Date between the Company or one of its
subsidiaries and the Eligible Executive, or if “cause” is not defined in or for
purposes of any such employment agreement or no such employment agreement is in
effect as of the Termination Date, shall mean that the Eligible Executive:
(a)has been formally charged with or convicted of a felony or any crime
involving fraud, theft, embezzlement, dishonesty or moral turpitude;
(b)has participated in fraud, embezzlement, or other act of dishonesty involving
the Company or one of its subsidiaries;
(c)has been found unsuitable to hold a gaming license or has failed in a timely
manner to seek or obtain any finding of suitability or other approval by any
gaming regulatory authority whose license, finding of suitability or other
approval is legally required as a condition of the Eligible Executive's
performance of his or her duties and responsibilities to the Company or one of
its subsidiaries;




--------------------------------------------------------------------------------




(d)has failed to fulfill or maintain all suitability and character requirements
for continued employment by the Company as from time to time may be imposed
pursuant to the Company's Gaming Compliance Program, Company policies or gaming
laws, regulations or orders applicable to the Company or one of its
subsidiaries;
(e)in carrying out his or her duties to the Company or one of its subsidiaries,
has engaged in acts or omissions constituting gross negligence or willful
misconduct resulting in, or which, in the good faith opinion of the Company,
could be expected to result in, material economic harm to the Company;
(f)has failed for any reason, within ten (10) days of receipt by the Eligible
Executive of written notice thereof from the Company, to correct, cease or alter
any action or omission that (i) in the good faith opinion of the Company does or
may materially and adversely affect its business or operations, (ii) violates or
does not conform with the Company's policies, standards or regulations or
(iii) constitutes a material breach of any written agreement between the Company
and the Eligible Executive;
(g)has through willful or grossly negligent conduct disclosed any “confidential
information” of the Company without authorization except as otherwise permitted
by the terms of any confidentiality agreement between the Eligible Executive and
the Company, another agreement between the parties or any Company policy in
effect at the time of disclosure; or
(h)has failed for any reason, within ten (10) days of receipt by the Eligible
Executive of written notice thereof from the Company, to correct, cease or alter
any action or omission by which the Eligible Executive has breached his or her
duty of loyalty to the Company.
The Company shall have the burden of proving Cause in any dispute or proceeding
between the Company and the Eligible Executive.
Section 2.4    “Change in Control” shall mean a change in ownership or control
of the Company or a change in the effective control of the Company within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder (the “Code”), through the occurrence of any of the
following events:
(a)A majority of members of the Company's Board is replaced during any 12-month
period by directors whose appointment or election was not endorsed by a majority
of the members of the Board before the date of the appointment or election;
(b)Any Person other than a Permitted Holder shall become the beneficial owner
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
as amended), directly or indirectly, of securities of the Company representing
in the aggregate more than fifty percent (50%) of either (i) the total fair
market value of the then outstanding shares of common stock of the Company or
(ii) the Combined Voting Power of all then outstanding Voting Securities of the
Company; provided, however, that notwithstanding the foregoing, a Change in
Control shall not be deemed to have occurred for purposes of this clause
(b) solely as the result of:
(i)An acquisition of securities by the Company which, by reducing the number of
shares of common stock of the Company or other Voting Securities outstanding,
increases (A) the proportionate number of shares of common stock of the Company
beneficially owned by any Person to more than fifty percent (50%) of the total
fair market value of the shares of Company's common stock then outstanding or
(B) the proportionate voting power represented by the Voting Securities
beneficially owned by any Person to more than fifty percent (50%) of the
Combined Voting Power of all then outstanding voting securities; or
(ii)An acquisition of securities directly from the Company, except that this
paragraph (ii) shall not apply to: (A) any conversion of a security that was not
acquired directly from the




--------------------------------------------------------------------------------




Company; or (B) any acquisition of securities if the members of the Board at the
time of the initial approval of such acquisition would not immediately after (or
otherwise as a result of) such acquisition constitute a majority of the Board;
or
(c)Any merger, consolidation or recapitalization of the Company (or, if the
capital stock of the Company is affected, any subsidiary of the Company), or any
sale, lease or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company (each of the foregoing being an “Acquisition
Transaction”) where (i) the stockholders of the Company immediately prior to
such Acquisition Transaction would not immediately after such Acquisition
Transaction beneficially own, directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of (A) the then outstanding common stock
of the corporation surviving or resulting from such merger, consolidation or
recapitalization or acquiring such assets of the Company, as the case may be
(the “Surviving Corporation”) (or of its ultimate parent corporation, if any)
and (B) the Combined Voting Power of the then outstanding Voting Securities of
the Surviving Corporation (or of its ultimate parent corporation, if any) or
(ii) the members of the Board at the time of the initial approval of such
Acquisition Transaction would not immediately after such Acquisition Transaction
constitute a majority of the board of directors of the Surviving Corporation (or
of its ultimate parent corporation, if any).
Section 2.5    “Combined Voting Power” shall mean the aggregate votes entitled
to be cast generally in the election of directors of a corporation by holders of
the then outstanding Voting Securities of such corporation.  
Section 2.6    “Disability” shall mean a physical or mental incapacity that
prevents the Eligible Executive from performing, with reasonable accommodation
if necessary, the essential functions of his or her position with the Company
for a period of ninety (90) consecutive days as determined: (a) in accordance
with any long-term disability plan provided by the Company of which the Eligible
Executive is a participant; or (b) by a licensed healthcare professional
selected by the Company, in its sole discretion, to determine whether a
Disability exists, to whom the Eligible Executive hereby agrees to submit to
medical examinations. In addition, the Eligible Executive may submit to the
Company documentation of a Disability, or lack thereof, from a licensed
healthcare professional of his or her choice. Following a determination of a
Disability or lack of Disability by the Company's or the Eligible Executive's
licensed healthcare professional, the other party may submit subsequent
documentation relating to the existence of a Disability from a licensed
healthcare professional selected by such other party. In the event that the
medical opinions of such licensed healthcare professionals conflict, such
licensed healthcare professionals shall appoint a third licensed healthcare
professional to examine the Eligible Executive, and the opinion of such third
licensed healthcare professional shall be dispositive.
Section 2.7    “Good Reason,” in the case of any Eligible Executive, shall mean
and exist if, without the Eligible Executive's prior written consent, one or
more of the following events occurs upon or following a Change in Control:
(a)a material diminution in the Eligible Executive's authority, duties or
responsibilities, or a material diminution in the authority, duties or
responsibilities of the person to whom the Eligible Executive is required to
report;
(b)the Eligible Executive is required to relocate from, or maintain his or her
principal office outside of, a twenty-five (25) mile radius of his or her
principal office location at the time of the Change in Control;
(c)the Eligible Executive's Base Salary is decreased by the Company;
(d)during the first twelve (12) months following the Change in Control, the
failure of the Company to award the Eligible Executive an annual bonus equal to
at least seventy-five percent (75%)




--------------------------------------------------------------------------------




of the average amount of the annualized bonus paid to the Eligible Executive for
the two (2) full years immediately preceding the Change in Control;
(e)the Eligible Executive is excluded from participation in any employee benefit
or incentive plan or program or his or her benefits under such plans or programs
are materially reduced in violation of any employment or other agreement to
which the Eligible Employee is a party;
(f)the Company fails to pay the Eligible Executive any payments that have become
payable under the Company's Deferred Compensation Plan or any similar Company
plan in which the Eligible Executive is a participant
(g)the Company fails to reimburse the Eligible Executive for any business
expenses properly incurred in accordance with the Company's policies, procedures
or practices;  
(h)the Company fails to obtain a written agreement from any assignee of the
Company to assume the Company's obligations under this Plan and any employment
agreement, indemnification agreement or stock option, restricted stock or other
agreement to which the Eligible Executive is a party upon an assignment of this
Plan or any such agreement in a sale of assets constituting a Change in Control;
or
(i)a material breach by the Company of its obligations to the Eligible Executive
under this Plan, any employment agreement or indemnification agreement to which
the Eligible Executive is a party or any written plan documents or agreements of
the Company defining stock option rights, restricted stock rights, incentive
compensation or employee benefit plan rights of the Eligible Executive;
provided, however, in each case that the Company fails for any reason, within
thirty (30) days of receipt by the Company of written notice thereof from the
Eligible Executive (which notice must be given within ninety (90) days following
the initial occurrence of any such event), to correct, cease or alter any action
or omission causing any such event(s) and the Eligible Executive resigns from
employment within ninety (90) days after the expiration of the cure period. If
the Company disputes the existence of Good Reason, the Company shall have the
burden of proving the absence of Good Reason.
Section 2.8    “Permitted Holder” shall mean the Company or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company.
Section 2.9    “Person” shall mean any individual, entity (including, without
limitation, any corporation (including, without limitation, any charitable
corporation or private foundation), partnership, limited liability company,
trust (including, without limitation, any private, charitable or split-interest
trust), joint venture, association or governmental body) or group (as defined in
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder); provided, however, that “Person”
shall not include the Company, any of its subsidiaries, any employee benefit
plan of the Company or any of its majority-owned subsidiaries or any entity
organized, appointed or established by the Company or such subsidiary for or
pursuant to the terms of any such plan.
Section 2.10    “Protection Period” shall mean the one-year period commencing
with the date of the Change in Control.  
Section 2.11    “Target Bonus” shall mean the Eligible Executive's target annual
incentive bonus for the year in which the Change in Control or the Termination
Date occurs, whichever is greater.
Section 2.12    “Termination Date” shall mean the date on which the Eligible
Executive's employment with the Company and its subsidiaries terminates for any
reason.
Section 2.13     “Voting Securities” shall mean all securities of a corporation
having the right under ordinary circumstances to vote in an election of the
board of directors of such corporation.




--------------------------------------------------------------------------------






ARTICLE 3
ELIGIBILITY AND BENEFITS
Section 3.1    Eligible Executives. All Corporate- and property-level employees
of the Company or its subsidiaries in the position of Vice President or higher
(including any property General Manager, Interim or Acting General Manager,
Assistant General Manager or Interim or Acting Assistant General Manager) at the
time of a Change in Control are eligible for benefits under this Plan (the
“Eligible Executives”), excepting solely those Eligible Executives who have
elected, on or prior to October 28, 2011, not to participate in the Plan. All
compensation and benefits provided under the Plan shall be in lieu of, and not
in addition to, any severance or other termination pay or benefits payable
specifically as a result of a Change in Control or a termination of employment
following a Change in Control and within the Protection Period provided for in
any written employment agreement between the Company or one of its subsidiaries
and a participating Eligible Executive. Participation in this Plan shall not
affect any other compensation or benefits provided for in any written employment
agreement between the Company or one of its subsidiaries and an Eligible
Executive and shall not affect an Eligible Executive's right to vested benefits
such as accrued salary, accrued vacation or paid time off or vested retirement
plan benefits. If an Eligible Executive has elected not to participate in this
Plan as provided hereinabove, such Eligible Executive shall not be entitled to
any compensation or benefits under this Plan. The names of those Eligible
Executives who have elected not to participate in this Plan are set forth on
Exhibit A hereto.
Section 3.2    Single Trigger Change in Control Benefits. Upon the occurrence of
a Change in Control, except to the extent otherwise expressly provided in the
applicable plan document or award agreement, all outstanding and unvested stock
options and restricted stock held by each Eligible Executive shall become vested
and non-forfeitable.
Section 3.3    Double Trigger Change in Control Benefits. In the event that an
Eligible Executive's employment with the Company or one of its subsidiaries is
terminated during the Protection Period by the Eligible Executive for Good
Reason or by the Company or one of its subsidiaries for any reason other than
Cause or the Eligible Executive's death or Disability, the Eligible Executive
shall be entitled to, in lieu of any other severance or termination pay or
benefits payable specifically as a result of a Change in Control or a
termination of employment following a Change in Control, the following payments
and benefits (subject to the terms and conditions hereof):  
(a)a lump-sum cash payment, payable, subject to Section 3.5, within ten
(10) days following the Eligible Executive's last day of employment, equal to:
(i)if the Eligible Executive is a Corporate executive employed at the time of
the Change in Control in a position above the Senior Vice President level, two
(2) times the sum of the Eligible Executive's Base Salary and Target Bonus, plus
an additional amount equal to the Eligible Executive's Target Bonus for the year
in which the Termination Date occurs, prorated based on the number of calendar
days in the final year that the Eligible Executive was employed by the Company;
(ii)if the Eligible Executive is a Corporate executive employed at the time of
the Change in Control at the Senior Vice President level, one and one-half (1.5)
times the sum of the Eligible Executive's Base Salary and Target Bonus, plus an
additional amount equal to the Eligible Executive's Target Bonus for the year in
which the Termination Date occurs, prorated based on the number of calendar days
in the final year that the Eligible Executive was employed by the Company;
(iii)if the Eligible Executive is employed at the time of the Change in Control
at the




--------------------------------------------------------------------------------




Corporate Chief level or as a property General Manager (including an Interim or
Acting General Manager), one (1) times the sum of the Eligible Executive's Base
Salary and Target Bonus, plus an additional amount equal to the Eligible
Executive's Target Bonus for the year in which the Termination Date occurs,
prorated based on the number of calendar days in the final year that the
Eligible Executive was employed by the Company; and
(iv)if the Eligible Executive is employed at the time of the Change in Control
at the Corporate or property Vice President level (including as a property
Assistant General Manager or an Interim or Acting Assistant General Manager),
one (1) times the Eligible Executive's Base Salary.
(b)monthly cash payments for eighteen (18) months, in the case of Eligible
Executives employed at the time of the Change in Control at the Corporate level
as a Senior Vice President or above, or for twelve (12) months, in the case of
all other Eligible Executives, following the Eligible Executive's last day of
employment, commencing with the first month following the month in which the
Termination Date occurs, equal to the monthly cost throughout the applicable
continuation period (including both the employee and Company portions thereof)
of continued participation by the Eligible Executive and his or her eligible
dependents in the Company's primary and supplemental executive health benefit
plans, as such plans were in effect immediately prior to the Change in Control.
Such payments may, but need not, be applied by the Eligible Executive to pay for
COBRA coverage or to purchase other coverage from another provider during any
applicable continuation period.
All payments and benefits provided under this Section 3.3 are conditioned on the
Eligible Executive's execution, prior to the payment of any such payments and
benefits, of a separation agreement and general and special release of claims in
substantially the form attached as Exhibit A to such Eligible Executive's
employment agreement with the Company or one of its subsidiaries or, if the
Eligible Executive does not have such an employment agreement with the Company
or one of its subsidiaries on the Termination Date, in substantially the form
attached as Exhibit B hereto.  Such separation agreement and general and special
release of claims shall be provided to the Eligible Executive on the Termination
Date. The separation agreement and general and special release of claims shall
be executed and delivered to the Company by the Eligible Executive within 21
days following the Termination Date. Any payments scheduled to be made under
this Section 3.3 prior to the date (the “Release Effective Date”) such
separation agreement and general and special release of claims becomes effective
and irrevocable in accordance with its terms (which date shall be no later than
the date that is 30 days following the Termination Date) shall be withheld and
paid in lump sum on the Release Effective Date.
Section 3.4    Tax Effect of Payments.
(a)Subject to Section 3.4(c), if, as a result of payments provided for under or
pursuant to this Plan together with all other payments in the nature of
compensation provided to or for the benefit of an Eligible Executive under any
other agreement, plan or program in connection with a 280G Change in Control (as
defined below) (the “Total Payments”), the Eligible Executive becomes subject to
the excise tax under Section 4999 of the Code or any successor or comparable
provision (the “Excise Tax”), then, in addition to any other benefits provided
under or pursuant to this Plan or otherwise, the Company (including any
successor to the Company) shall make a lump sum cash payment to the Eligible
Executive at the time any such payments are made in an amount equal to the
amount of any such taxes imposed or to be imposed on the Eligible Executive (the
amount of any such payment, the “Parachute Tax Reimbursement”). In addition, the
Company (including any successor to the Company) shall “gross up” such Parachute
Tax Reimbursement by paying to the Eligible Executive at the same time an
additional amount equal to the aggregate amount of any additional taxes (whether
income taxes, excise taxes, special taxes, employment taxes or otherwise) that
are or will be payable by the Eligible Executive as a result of the Parachute
Tax Reimbursement being paid or payable to the Eligible Executive and/or as a
result of the




--------------------------------------------------------------------------------




additional amounts paid or payable to the Eligible Executive pursuant to this
sentence, such that after payment of such additional taxes the Eligible
Executive shall have been paid on a net after-tax basis an amount equal to the
Parachute Tax Reimbursement.
(b)All mathematical determinations and all determinations that are required to
be made under this Section 3.4 shall be made by an independent tax or accounting
professional (meaning a firm that has not performed any services for the Company
or its affiliates during the two years prior to the date of determination)
retained by the Company to perform the tasks contemplated by this Section 3.4
(the “Tax Professional”), who shall provide its determination (the
“Determination”), together with detailed supporting calculations, both to the
Company and to the Eligible Executive promptly following the date of any 280G
Change in Control and in no event later than the date the first scheduled
payment that could be subject to the Excise Tax is made, or such earlier time as
is requested by the Company. Any Determination by the Tax Professional shall be
binding upon the Company and the Eligible Executive, absent a binding
determination by a governmental taxing authority that a greater or lesser amount
of taxes is payable by the Eligible Executive. The Company shall pay the fees
and costs of the Tax Professional. As a result of the uncertainty in the
application of Section 4999 at the time of the initial determination by the Tax
Professional hereunder, it is possible that Parachute Tax Reimbursement which
will not have been made by the Company should have been made by the Company
(“Underpayment”), or that Parachute Tax Reimbursement will have been made by the
Company which should not have been made (“Overpayment”), consistent with the
calculations required to be made hereunder. In either such event, the Tax
Professional shall determine the amount of the Underpayment or Overpayment that
has occurred. Except as otherwise provided in Sections 3.4(c) and (d), in the
event that the Eligible Executive is required by the Internal Revenue Service to
make a payment of Excise Tax in excess of the amount of Excise Tax initially
determined by the Tax Professional to be payable by the Eligible Executive, the
Tax Professional shall determine the amount of the Underpayment of the related
Parachute Tax Reimbursement initially made to or for the benefit of the Eligible
Executive hereunder that has occurred, and any such Underpayment shall be paid
by the Company to or for the benefit of the Eligible Executive by no later than
the due date by which such additional Excise Tax is required to be paid, or as
soon thereafter as administratively feasible, but in any event by no later than
December 31 of the year next following the year in which the additional Excise
Tax and all other related taxes covered by the Underpayment are remitted to the
applicable taxing authorities. In the case of an Overpayment, the Eligible
Executive shall, at the direction of the Company, take such steps as are
reasonably necessary (including, if reasonable, the filing of returns and claims
for refund), and otherwise reasonably cooperate with the Company to correct such
Overpayment; provided, however, that the Eligible Executive shall not in any
event be obligated to return to the Company an amount greater than the net
after-tax portion of the Overpayment that he or she has retained or has
recovered as a refund from the applicable taxing authorities; and provided
further, that the Company shall bear and pay directly all costs and expenses
incurred by the Eligible Executive in connection with his or her taking of any
such steps or otherwise cooperating with the Company to correct such
Overpayment.
(c)Notwithstanding the foregoing provisions of this Section 3.4, if the Tax
Professional determines that an Eligible Executive would be entitled to a
Parachute Tax Reimbursement, but that the Total Payments do not exceed the
amount that could be paid to the Eligible Executive without giving rise to any
Excise Tax (such amount, the “Safe Harbor Amount”) by the lesser of (i) 10% of
the Safe Harbor Amount or (ii) $100,000, then no Parachute Tax Reimbursement
shall be paid to the Eligible Executive, and the Total Payments payable under
this Plan to such Eligible Executive shall be reduced so that the Total
Payments, in the aggregate, are equal to the Safe Harbor Amount.
(d)Any reduction in an Eligible Executive's Payments required to be made
pursuant to Paragraph 3.4(c) above (the “Required Reduction”) shall be made as
follows: first, any Payments that became fully vested prior to the 280G Change
in Control and that pursuant to paragraph (b) of Treas.




--------------------------------------------------------------------------------




Reg. §1.280G-1, Q/A 24 are treated as Payments solely by reason of the
acceleration of their originally scheduled dates of payment shall be reduced, by
cancellation of the acceleration of their dates of payment; second, any
severance payments or benefits, performance-based cash or equity incentive
awards, or other Payments the full amounts of which are treated as contingent on
the 280G Change in Control pursuant to paragraph (a) of Treas. Reg. §1.280G-1,
Q/A 24, shall be reduced; and third, any cash or equity incentive awards, or
nonqualified deferred compensation amounts, that vest solely based on the
Eligible Executive's continued service with the Company or any of its
affiliates, and that pursuant to paragraph (c) of Treas. Reg. §1.280G-1, Q/A 24
are treated as contingent on the 280G Change in Control because they become
vested as a result of the 280G Change in Control, shall be reduced, first by
cancellation of any acceleration of their originally scheduled dates of payment
(if payment with respect to such items is not treated as automatically occurring
upon the vesting of such items for purposes of Section 280G of the Code) and
then, if necessary, by canceling the acceleration of their vesting. In each
case, the amounts of the Payments shall be reduced in the inverse order of their
originally scheduled dates of payment or vesting, as applicable, and shall be so
reduced only to the extent necessary to achieve the Required Reduction.
For purposes of this Section 3.4, “280G Change in Control” shall mean a change
in the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company, as determined in accordance
with Section 280G(b)(2) of the Code and the regulations issued thereunder, and
“Payment” shall mean any payment or benefit in the nature of compensation that
is to be paid or provided to an Eligible Executive or for his or her benefit in
connection with a 280G Change in Control (whether under this Plan or otherwise,
including by the entity, or by any affiliate of the entity, whose acquisition of
the stock or assets of the Company or any of its affiliates constitutes the 280G
Change in Control), if the Eligible Executive is a “disqualified individual” (as
defined in Section 280G(c) of the Code) at the time of the 280G Change in
Control, to the extent that such payment or benefit is “contingent” on the 280G
Change in Control within the meaning of Section 280G(b)(2)(A)(i) of the Code and
the regulations issued thereunder.
Section 3.5    Section 409A. Notwithstanding anything in this Plan to the
contrary, to the extent that the Company reasonably determines in good faith
that any payments or benefits to be provided hereunder to or for the benefit of
an Eligible Executive who is also a “specified employee” (as such term is
defined under Section 409A(a)(2)(B)(i) of the Code or any successor or
comparable provision) would be subject to the additional tax imposed under
Section 409A(a)(1)(B) of the Code or any successor or comparable provision, the
commencement of such payments and/or benefits shall be delayed until the earlier
of (x) the date that is six months following the Eligible Executive's separation
from service or (y) the date of the Eligible Executive's death. Each of the
payments that may be made under Section 3.3 are designated as separate payments
for purposes of Section 409A of the Code. For purposes of this Plan, with
respect to payments of any amounts that are considered to be “deferred
compensation” subject to Section 409A of the Code, references to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” as defined under Section 409A of the Code.


ARTICLE 4
ADMINISTRATION
Section 4.1    Administrator. The Plan shall be administered by the Compensation
Committee of the Board (the “Committee”).
Section 4.2    Powers. The Committee shall have full power, discretion and
authority to interpret, construe and administer the Plan, and the Committee's
good faith interpretation and construction hereof, and any actions hereunder,
shall, in the absence of manifest error, be binding on all Persons for all




--------------------------------------------------------------------------------




purposes. The Committee shall provide for the keeping of reasonably detailed
written minutes of its actions. The Committee, in fulfilling its
responsibilities, may (by way of illustration and not of limitation) do any or
all of the following:
(a)allocate among its members, and/or delegate to one or more other persons
selected by it, responsibility for fulfilling some or all of its
responsibilities under the Plan in accordance with Section 405(c) of ERISA;
(b)designate one or more of its members to sign on its behalf directions,
notices and other communications to any entity or other person;
(c)establish rules and regulations with regard to its conduct and the
fulfillment of its responsibilities under the Plan;
(d)designate other Persons to render advice with respect to any responsibility
or authority pursuant to the Plan being carried out by it or any of its
delegates under the Plan; and  
(e)employ legal counsel, accountants, consultants and agents as it may deem
desirable in the administration of the Plan and rely on the opinion of such
counsel, accountants, consultants and agents as to matters within the area of
their respective expertise.


ARTICLE 5
CLAIM FOR BENEFITS UNDER THIS PLAN
Section 5.1    Claims for Benefits under this Plan. If an individual believes
that he or she should have been eligible to participate in the Plan or disputes
the amount of benefits payable under the Plan, such individual may submit a
claim for benefits in writing to the Committee within sixty (60) days after the
individual's termination of employment. If such claim for benefits is wholly or
partially denied, the Committee shall within a reasonable period of time, but no
later than thirty (30) days after receipt of the written claim, notify the
individual of the denial of the claim. If a claim is wholly or partially denied,
the denial notice: (a) shall be in writing, (b) shall be written in a manner
calculated to be understood by the individual and (c) shall contain (i) the
reasons for the denial, including specific reference to those Plan provisions on
which the denial is based; (ii) a description of any additional information
necessary to complete the claim and an explanation of why such information is
necessary; (iii) an explanation of the steps to be taken to appeal the adverse
determination; and (iv) a statement of the individual's right to bring a civil
action under Section 502(a) of ERISA following an adverse decision after appeal.
The Committee shall have full discretion to deny or grant a claim in whole or in
part. If notice of denial of a claim is not furnished in accordance with this
section, the claim shall be deemed denied and the claimant shall be permitted to
exercise his or her rights to review pursuant to Sections 5.2 and 5.3.
Section 5.2    Right to Request Review of Benefit Denial. Within sixty (60) days
of the individual's receipt of the written notice of denial of the claim, the
individual may file a written request for a review of the denial of the
individual's claim for benefits. In connection with the individual's appeal of
the denial of his or her benefits, the individual may submit comments, records,
documents, or other information supporting the appeal, regardless of whether
such information was considered in the prior benefits decision. Upon request and
without charge, the individual will be provided reasonable access to and copies
of all documents, records and other information relevant to the claim.
Section 5.3    Disposition of Claim. The Committee shall deliver to the
individual a written decision on the claim promptly, but not later than thirty
(30) days after the receipt of the individual's written request for review. If
the appeal is wholly or partially denied, the denial notice shall: (a) be
written in a manner calculated to be understood by the individual; (b) contain
references to the specific Plan




--------------------------------------------------------------------------------




provision(s) upon which the decision was based; (c) contain a statement that,
upon request and without charge, the individual will be provided reasonable
access to and copies of all documents, records and other information relevant to
the claim for benefits; and (d) contain a statement of the individual's right to
bring a civil action under Section 502(a) of ERISA.
Section 5.4    Exhaustion. An individual must exhaust the Plan's claims
procedures prior to bringing any claim for benefits under the Plan in a court of
competent jurisdiction.  
Section 5.5    Attorneys' Fees. If an individual is required to retain counsel
or bring legal action to enforce the individual's rights under this Plan
following a Change in Control, the Company (including any successor to the
Company) shall advance to the Eligible Executive the legal fees and expenses and
other costs incurred by the individual, as they are incurred, upon the
individual's delivery to the Company of an unsecured written undertaking to
repay such fees, expenses and costs to the Company if it is ultimately
determined, in a final and binding arbitration proceeding or by a court of
competent jurisdiction in a final and non-appealable judgment, that the
individual did not have a reasonable basis for the individual's claim.


ARTICLE 6
MISCELLANEOUS
Section 6.1    Successors.
(a)Any successor (whether direct or indirect and whether by purchase, lease,
merger, consolidation, liquidation or otherwise) to all or substantially all of
the Company's business and/or assets shall be obligated under this Plan in the
same manner and to the same extent as the Company would be required to perform
it in the absence of a succession.
(b)This Plan and all rights of the Eligible Executive hereunder shall inure to
the benefit of, and be enforceable by, the Eligible Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
Section 6.2    Creditor Status of Eligible Executives. In the event that any
Eligible Executive acquires a right to receive payments or benefits from the
Company under the Plan, such right shall be that of an unsecured general
creditor of the Company.
Section 6.3    Facility of Payment. If it shall be found that (a) an Eligible
Executive entitled to receive any payment or benefits under the Plan is
physically or mentally incompetent to receive such payment or benefits and to
give a valid release therefor and (b) another individual or an institution is
then maintaining or has custody of such Eligible Executive, and no guardian,
committee or other representative of the estate of such Eligible Executive has
been duly appointed by a court of competent jurisdiction, the payment may be
made to such other individual or institution referred to in (b) above, and the
release shall be a valid and complete discharge for the payment.
Section 6.4    Notice of Address. Any communication, statement or notice
properly addressed and delivered to an Eligible Executive at the then-current
mailing address included in his or her Company personnel file, or any other
mailing address of which the Eligible Executive notifies the Company in writing
following his or her termination of employment, shall be deemed sufficient for
all purposes of the Plan, and there shall be no obligation on the part of the
Company to search for or to ascertain the location of such Eligible Executive.
Section 6.5    Headings. The headings of the Plan are inserted for convenience
and reference only and shall have no effect upon the meaning of the provisions
hereof.  




--------------------------------------------------------------------------------




Section 6.6    Choice of Law. THE PLAN SHALL BE CONSTRUED, REGULATED AND
ADMINISTERED UNDER THE LAWS OF THE STATE OF NEVADA (EXCLUDING THE CHOICE OF LAW
RULES THEREOF), EXCEPT THAT IF ANY SUCH LAWS ARE SUPERSEDED BY ANY APPLICABLE
FEDERAL LAW, SUCH FEDERAL LAW SHALL APPLY.
Section 6.7     Construction. Whenever used herein, a masculine pronoun shall be
deemed to include the feminine and neuter genders and a singular word shall be
deemed to include the plural and vice versa, in all cases where the context
requires.
Section 6.8    Termination; Amendment; Waiver.
(a)The Board or the Committee may amend or terminate the Plan at any time and
from time to time; provided, however, that (i) termination or amendment of the
Plan shall not affect any obligation of the Company under the Plan that has
accrued and is unpaid as of the effective date of the termination or amendment
and (ii) no provision of the Plan may be modified, waived, amended, discharged
or terminated at any time in any manner adverse to an Eligible Executive without
the prior written consent of the Eligible Executive, it being understood that
from and after the Effective Date, the rights of each current and future
Eligible Executive under the Plan shall be deemed to be vested. If the Plan is
hereafter amended to provide more generous payments or benefits to Eligible
Executives than those in effect on the Effective Date, those Eligible Executives
who have previously elected in writing, pursuant to Section 3.1, not to
participate in the Plan shall have thirty (30) days from the effective date of
such amendment to withdraw their previous election and thereby to elect to
participate in the Plan as so amended.
(b)No waiver by the Company or any Eligible Executive of any breach of, or of
compliance with, any condition or provision of this Plan by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
Section 6.9    Whole Agreement. This Plan contains all the legally binding
understandings and agreements between each participating Eligible Executive and
the Company pertaining to the subject matter hereof and supersedes any and all
negotiations, agreements and understandings, whether oral or in writing,
previously entered into between the Company and each participating Eligible
Executive.
Section 6.10    Withholding Taxes. All payments made under this Plan shall be
subject to reduction to reflect taxes required to be withheld by law.
Section 6.11    No Assignment. The rights of an Eligible Executive to payments
or benefits under this Plan shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor's
process, and any action in violation of this Section 6.11 shall be void;
provided, however, that an Eligible Executive shall have the right at any time
to designate, on a form provided by the Company, his or her beneficiary(ies)
(both primary and contingent) to receive any benefits payable under the Plan
following the Eligible Employee's death.
Section 6.12    Adoption and Term. This Plan was adopted by the Committee on and
effective as of the Effective Date and was amended and restated on October 28,
2011. The Plan shall continue in effect until terminated as provided in
Section 6.8.






--------------------------------------------------------------------------------




EXHIBIT A
Non-Participating Eligible Executives


Thomas M. Steinbauer
Troy A. Stremming
J. Todd Stewart






--------------------------------------------------------------------------------




EXHIBIT B
Form of Separation Agreement and General and Special Release


This Separation Agreement and General and Special Release (“Agreement”) is made
by and between [name of eligible executive] (the “Executive”) and Ameristar
Casinos, Inc., a Nevada corporation (“Company”), with respect to severance
payments and benefits to be provided to the Executive conditioned in part on a
complete release by the Executive of any and all employment-related claims
against the Company and its affiliated entities, their respective directors,
officers, employees, agents, accountants, attorneys, representatives, successors
and assigns.
     In consideration of delivery to the Executive of the severance payments and
benefits by the Company conditionally promised by the Company in the Ameristar
Casinos, Inc. Change in Control Severance Plan (the “Plan”), and with the sole
exception of those obligations expressly recited herein or to be performed
hereunder and of the Executive's claims to vested interests the Executive may
have in employee benefit plans or programs, stock options or restricted stock as
defined exclusively in written documents, the Executive and the Executive's
heirs, successors and assigns do hereby and forever release and discharge the
Company and its affiliated entities and their past and present directors,
officers, employees, agents, accountants, attorneys, representatives, successors
and assigns from and against any and all causes of action, actions, judgments,
liens, indebtedness, damages, losses, claims, liabilities and demands of
whatsoever kind and character in any manner whatsoever arising prior to the date
of this Agreement relating to the Executive's employment with the Company,
including but not limited to any claim for breach of contract, breach of implied
covenant, breach of oral or written promise, allegedly unpaid compensation,
wrongful termination, infliction of emotional distress, defamation, interference
with contract relations or prospective economic advantage, negligence,
misrepresentation or employment discrimination, and including without
limitation, to the extent permitted by law, alleged violations of Title VII of
the Civil Rights Act of 1964 prohibiting discrimination based on race, color,
religion, sex or national origin, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967 (including the Older Workers Benefit
Protection Act) prohibiting discrimination based on age over 40, the Americans
With Disabilities Act prohibiting discrimination based on disability, the Fair
Labor Standards Act, the Equal Pay Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act of 1974, the Nevada Fair Employment
Practices Act (NRS 613.010 et seq.), any state statutory wage claim under
Chapter 608 of the Nevada Revised Statutes, and any other federal, state or
local labor or fair employment law under which a claim might be brought were it
not released here, all as amended from time to time; but excluding any claims
that the Executive has or may have, in his capacity as an officer, director,
employee, agent, representative or manager, against the Company for
indemnification, contribution or advancement of expenses pursuant to any
contractual arrangements between the Executive and the Company or under the
Company's organizational documents or applicable law.
     The Executive assumes the risk of any mistake of fact and of any facts
which are unknown, and thereby waives any and all claims that this release does
not extend to claims which the Executive does not know or suspect to exist in
his or her favor at the time of executing this release, which if known by the
Executive must or might have materially affected his or her settlement with the
Company. As of the date of the Executive's termination of employment with the
Company, the Company is not aware of any employment-related claims that the
Company may have against the Executive.
     The Executive and the Company represent, understand and expressly agree
that this Agreement sets forth all of the agreements, covenants and
understandings of the parties, superseding all other prior and contemporaneous
oral and written agreements with respect to the termination or separation of the
Executive's employment excepting only the Plan and the Company's Confidentiality
and Non-Disclosure Policy and Insider Trading Policy, which the Executive and
the Company reaffirm and incorporate herein




--------------------------------------------------------------------------------




by this reference and which shall survive indefinitely. The Executive and the
Company agree that no other agreements or covenants will be binding upon the
parties unless set forth in a writing signed by the parties or their authorized
representatives, and that each of the parties is authorized to make the
representations and agreements herein set forth by or on behalf of each such
party. The Executive and the Company each affirms that no promises have been
made to or by either to the other except as set forth in the Plan or this
Agreement.
     The Executive acknowledges that he or she has had twenty-one (21) days
within which to consider this Agreement if he or she has wished to do so, that
he or she has seven (7) days from the date of his or her acceptance of this
Agreement within which to revoke his or her acceptance, that he or she has been
and hereby is advised by the Company to consult with counsel concerning this
Agreement and has had an opportunity to do so, and that no payments will be made
to the Executive by the Company hereunder until after such seven (7) days and
until the Executive shall have provided thereafter reasonable assurances on
request that he or she has not revoked his or her acceptance of this Agreement
within such seven (7) days. The Executive affirms that he or she enters into
this Agreement freely and voluntarily.
Dated                                         ,                      at
                                                            ,
                                         .
 
 
 
 
 
 
 
 
 
[Name of Executive]
 
 

     Dated                                         ,                      at
                                                            ,
                                        
 
 
 
 
 
 
 
 
 
AMERISTAR CASINOS, INC.
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Its
 
 
 
 
 











